DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020, 03/13/2020, 04/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“evaluation and control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US- 20050046584) in view of Zhangi et al. (“Wavelet-based analysis of 60 GHz Doppler radar for non-stationary vital sign monitoring” [NPL, 2017] Zhangi).


Regarding claim 1, Breed teaches A method of operating a radar sensor system  for determining a number of passengers  in a vehicle passenger compartment (Breed 01553 “Processor 20 thus enables a count of the number of occupants in the vehicle ”), the radar sensor system  including 
a radar transmitting unit having at least one radar transmitting antenna and being configured for transmitting radar waves towards the vehicle passenger compartment (Breed 1585 “moving a beam of radiation through a passenger compartment of the vehicle occupied by the occupant. The waves may be ultrasonic, radar”; 1843 “antenna array 622”), 
a radar receiving unit having at least one radar receiving antenna and being configured for receiving radar waves that have been transmitted by the radar transmitter unit (Breed 2318 “A scanning radar beam can be used in this implementation and the reflected signal is received by a phase array antenna”) and have been reflected by 
passengers that are present in the vehicle passenger compartment (Breed 2498 “electromagnetic waves are transmitted toward the occupant from at least one location, a first image of the interior of the passenger compartment is obtained”; 1317 “FIG. 20 is a perspective view of the interior of the passenger compartment of an automobile, with parts cut away and removed, showing a variety of transmitters that can be used in a phased array system.”), and 
an evaluation and control unit (Breed 2471 “Once the occupancy state is determined at 288, it is provided to the component control unit 289 to effect control of the component”; 2446 “microcomputer to constitute the evaluation circuit (see Step S8 in FIG. 18)”) that is at least configured for evaluating of:
 	-  operating the radar transmitting unit for transmitting radar waves  towards the vehicle passenger compartment (Breed 1585 “The position of the occupant may be determined in various ways including by receiving and analyzing waves from a space in a passenger compartment of the vehicle occupied by the occupant, transmitting waves to impact the occupant, receiving waves after impact with the occupant and measuring time between transmission and reception of the waves . . . The waves may be ultrasonic, radar”), 
-  operating the radar receiving unit for receiving radar waves  that have been transmitted by the radar transmitting unit and that have been reflected by a passenger  or by passengers being present in the vehicle passenger compartment (Breed 1585 “The position of the occupant may be determined in various ways including by receiving and analyzing waves from a space in a passenger compartment of the vehicle occupied by the occupant, transmitting waves to impact the occupant, receiving waves after impact with the occupant and measuring time between transmission and reception of the waves . . . The waves may be ultrasonic, radar”), 
-  operating the radar receiving unit for generating received radar signals  from the received radar waves (fig. 6; 1187 “The occupant sensing system may also include an arrangement for determining the number of occupants in the vehicle with the communications device being arranged to transmit the number of occupants in the passenger compartment as part of the information about the occupancy of the vehicle. The arrangement may include receivers arranged to receive waves, energy or radiation from all of the seating locations in the passenger compartment and a processor arranged to determine the number of occupants in the passenger compartment from the received waves, energy or radiation. Waves, energy or radiation may be in the form of ultrasonic waves, electromagnetic waves,”), 
- mathematically decomposing the received radar signals into a plurality of received signal components (Breed 2287 “The system makes use of the motion of the subject's head to locate the head prior to doing a search for the eyes using a modified Garbor decomposition method”), wherein 
each received signal component has a different value regarding at least one characteristic parameter (Breed 1315 “ FIG. 19(a) is an explanatory diagram of a process for normalizing the reflected wave and shows normalized reflected waves.” [shows different valued sensor data being decomposed into different signal components for classification]; 1621 “ As shown in FIG. 19(a), the measured data is normalized by making the peaks of the reflected wave pulses P1-P4 equal (step S5).”), 
-  providing values of the received signal components regarding the at least one characteristic parameter to a classifier that has been trained by supervised learning using data (fig 19; 0098 “The present invention also relates to occupant sensing in general and more particular to sensing characteristics or the classification of an occupant of a vehicle for the purpose of controlling a vehicular system, subsystem or component based on the sensed characteristics or classification.”) representing 
a plurality of scenarios with different numbers of passengers  in the vehicle passenger compartment (Breed 1083 “Obviously, the same system can be used for any seat in the vehicle including the driver seat and the passenger seat(s). ”; 2438 “the neural network 65 has learned a suitable number of patterns of the training data, the result of the training is tested by the test data. In the case where the rate of correct answers of the seated-state detecting unit based on this test data is unsatisfactory, the neural network is further trained and the test is repeated. In this embodiment, the test was performed based on about 600,000 test patterns. ”; 2052 “The logic of the neural network was developed through extensive in-vehicle training with thousands of realistic occupant size and position scenarios”), 
- based on the provided values of the received signal components regarding the at least one characteristic parameter,  identifying one of the trained scenarios, and -  generating an output signal that is indicative of the identified scenario (Breed 0952 “In another method disclosed herein for determining the identification and position of objects in a passenger compartment of a vehicle in accordance with the invention, electromagnetic waves are transmitted into the passenger compartment from one or more locations, a plurality of images of the interior of the passenger compartment are obtained, each from a respective location, a three-dimensional representation of a portion of the interior of the passenger compartment or of the occupying item is created from the images, and a pattern recognition technique is applied to the representation in order to determine the identification and position of the objects in the passenger compartment.”). 
While discloses Doppler analysis, Breed does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhangi teaches evaluating Doppler information from the radar waves received by the radar receiving unit (Abstract “Doppler-radar implementation at 60 GHz for contactless monitoring of vital signs”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify asset system control system and method of Breed to include the wavelet-based Doppler radar system and method of Zhangi.  One would have been motivated to do so in order to improve detection accuracy (Zhangi Section III).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (Breed 2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhangi merely teaches that it is well-known to incorporate the particular Doppler system for radar.  Since both Breed and Zhangi disclose similar radar systems using wavelet analysis and heartbeat detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 5, Breed in view of Zhangi teach The method as claimed in claim 1. 
Breed further teaches wherein the step  of identifying one of the trained scenarios is executed by the classifier (Breed 1033 “A method for controlling an occupant protection device in a vehicle comprises the steps of acquiring data from at least one sensor relating to an occupant in a seat to be protected by the occupant protection device, classifying the type of occupant based on the acquired data, when the occupant is classified as an empty seat or a rear-facing child seat, disabling or adjusting deployment of the occupant protection device, otherwise classifying the size of the occupant based on the acquired data, determining the position of the occupant by means of one of a plurality of algorithms selected based on the classified size ”; 1551 “Other antennas that may be applicable for a particular implementation include dipole, microstrip, patch, Yagi etc. The frequency transmitted by the antenna can be swept and the (VSWR) voltage and current in the antenna feed circuit can be measured. Classification by frequency domain is then possible.”), which is formed by 
a support vector machine or a neural network (Breed 1033 “The algorithms may be pattern recognition algorithms such as neural networks.”).  

	Regarding claim 6, Breed in view of Zhangi teach The method as claimed in claim 1. 
Breed further teaches wherein the data representing the various scenarios used for training the classifier comprise data simulating at least one road roughness condition (Breed 0710-0713 “It is a further object of at least one of the inventions disclosed herein . . . To classify an occupying item in a seat based on dynamic forces measured by a seat pressure or weight sensor associated with the seat, with an optional compensation for effects caused by the seatbelt, road roughness, etc”; 2261 “the forcing function determination arrangement can measure effects on the seat of road roughness”).  

	Regarding claim 7, Breed in view of Zhangi teach The method as claimed in claim 1. 
Breed further teaches wherein the vehicle passenger compartment  is a passenger car compartment (Breed fig 7; 0948 “ electromagnetic waves are transmitted into the passenger compartment toward the seat,”), wherein the step  of providing values of the received signal components regarding the at least one characteristic parameter to 
a classifier that has been trained by supervised learning using data representing 
a plurality of scenarios with different numbers of passengers (Breed 2321“Using multiple radar sensors, it would be possible to determine the contour of an object in the rear seat and thus using pattern recognition techniques, the classification or identification of the object.”; 1214 “. The processor can comprise pattern recognition means for classifying an occupant of the seat so that the information about the occupancy of the passenger compartment includes the classification of the occupant. The wave-receiving sensor may be a micropower impulse radar sensor”) comprises 
a step  of training the classifier with a plurality of scenarios, at least including (Breed fig 18 “Neural Network Training & Testing”; 2052 “The logic of the neural network was developed through extensive in-vehicle training with thousands of realistic occupant size and position scenarios”)- -4-§371 of PCT/EP2018/069065 
- a driver's seat (Breed fig 5), 
- a passenger front seat (Breed 1212 “The processor can comprise a pattern recognition system for classifying an occupant of the seat so that the information about the occupancy of the passenger compartment includes the classification of the occupant. The wave-receiving sensor may be a micropower impulse radar sensor”), and 
- a three-seat rear bench, and wherein in the various scenarios a number of passengers  is varied starting from a driver occupying the driver's seat and one passenger occupying one of the other seats, with the other seats being unoccupied, adding another passenger occupying another one of the other seats, up to a driver occupying the driver's seat and four passengers occupying the other seats (Breed 2321 “Sensors 126, 127, 128, 129 in FIG. 38 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors. Using multiple radar sensors, it would be possible to determine the contour of an object in the rear seat and thus using pattern recognition techniques, the classification or identification of the object. Motion of objects in the rear seat can also be determined using radar sensors. For example, if the radar sensors are directed toward a particular area and/or are provided with the ability to detect motion in a predetermined frequency range, they can be used to determine the presence of children or pets left in the vehicle, i.e., by detecting heartbeats or other body motions such as movement of the chest cavity.”; 1083 “Obviously, the same system can be used for any seat in the vehicle including the driver seat and the passenger seat(s). ”; See Breed 1187 claim 1).  

	Regarding claim 8, Breed in view of Zhang teach A radar sensor system  for determining a number of passengers  in a vehicle passenger compartment , including (Breed 01553 “Processor 20 thus enables a count of the number of occupants in the vehicle ”):
- a radar transmitting unit having at least one radar transmitting antenna  and being configured for transmitting radar waves  towards the vehicle passenger compartment (Breed 1585 “moving a beam of radiation through a passenger compartment of the vehicle occupied by the occupant. The waves may be ultrasonic, radar, ”; 1843 “antenna array 622”), 
- a radar receiving unit having at least one radar receiving antenna  and being configured for receiving radar waves  that have been transmitted by the radar transmitter unit (Breed 2318 “A scanning radar beam can be used in this implementation and the reflected signal is received by a phase array antenna”)  and that have been reflected by passengers  that are present in the vehicle passenger compartment (Breed 1317 “FIG. 20 is a perspective view of the interior of the passenger compartment of an automobile, with parts cut away and removed, showing a variety of transmitters that can be used in a phased array system.”), and 
- an evaluation and control unit  (Breed 2471 “Once the occupancy state is determined at 288, it is provided to the component control unit 289 to effect control of the component”; 2446 “microcomputer to constitute the evaluation circuit (see Step S8 in FIG. 18)”) that is configured for evaluating 
While discloses Doppler analysis, Breed does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhangi teaches evaluating Doppler information from the radar waves received by the radar receiving unit (Abstract “Doppler-radar implementation at 60 GHz for contactless monitoring of vital signs”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify asset system control system and method of Breed to include the wavelet-based Doppler radar system and method of Zhangi.  One would have been motivated to do so in order to improve detection accuracy (Zhangi Section III).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (Breed 2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhangi merely teaches that it is well-known to incorporate the particular Doppler system for radar.  Since both Breed and Zhangi disclose similar radar systems using wavelet analysis and heartbeat detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 9, Breed in view of Zhangi teach The radar sensor system  as claimed in claim 8. 
Breed further teaches wherein a radar carrier frequency of the transmitted radar waves  lies in a frequency range between 2 GHz and 130 GHz, and more preferably in the frequency range between 57 GHz and 64 GHz (Breed 3156 “Illumination as used herein is any form of radiation which is introduced into a volume of which contains the head of an occupant and includes, but it is not limited to, electromagnetic radiation from below one kHz to above ultraviolet optical radiation (Breed 10.sup.16 Hz) ”).  

	Regarding claim 10, Breed in view of Zhangi teach A  non-transitory computer-readable medium for controlling automatic execution of the method as claimed in claim 1 (Breed 0097 “ microprocessor includes memory ”), 
wherein the method steps  are stored on the computer-readable medium a program code, wherein the  computer-readable medium -5-§371 of PCT/EP2018/069065 comprises a part of the radar sensor system or a separate control unit and the program code is executable by a processor unit of the radar sensor system or a separate control unit (Breed 0968 “ the processor may be programmed to analyze the frequency of the repetitive motions based on the radio waves received by the radar system whereby a frequency in a predetermined range is indicative of a heartbeat or breathing.”).








Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US- 20050046584) in view of Zhangi et al. (“Wavelet-based analysis of 60 GHz Doppler radar for non-stationary vital sign monitoring” [NPL, 2017] Zhangi) and in further view of Olhede et al. (“The Hilbert Spectrum via Wavelet Projections” [NPL, 2004] hereinafter Olhede).

	Regarding claim 2, Breed in view of Zhangi teach The method as claimed in claim 1. 
Breed further teaches wherein the step  of mathematically decomposing (Breed 2524 “wavelet decomposition”) the received radar signals  comprises  performing a (Breed 2465 “The data is preprocessed and fed into a neural network at 277 where the type of occupying item is determined.”; 2504 “Recently wavelet transforms have also been considered as a preprocessor”; 2524 “The wavelet-based enhancement filter modifies an image by performing multilevel wavelet decomposition and then applies a nonlinear transfer function to the detail coefficients. This filter reduces noise if the nonlinear transfer function suppresses the detail coefficients, and enhances the image if the nonlinear transfer function retains and increases the significant detail coefficients.”), and 
wherein the at least one characteristic parameter is formed by a level of the wavelets (Breed 2524 “ A total of 54 wavelet functions from 7 families, for example, have been implemented.”), 
and the value regarding the at least one characteristic parameter is given by the individual energy contained in a specific level of the wavelets (Breed 2524 “multilevel wavelet decomposition and then applies a nonlinear transfer function to the detail coefficients”).  
While Breed discloses wavelet transforms, Breed in view of Zhangi does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Olhede teaches discrete wavelet transform (Olhede 956 “we use the maximal-overlap (undecimated/stationary/translation- invariant) discrete wavelet transform and wavelet packet transforms, denoted by MODWT”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify asset system control system and method of Breed and the wavelet-based Doppler radar system and method of Zhangi to include the discrete wavelet transform of Olhede.  One would have been motivated to do so in order to enable noise reduction when decomposing signals for statistical analysis (Olhede 956).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (Breed 2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Olhede merely teaches that it is well-known to incorporate the particular use of discrete signals for a wavelet transform.  Since both Breed in view of  Zhangi and Olhede disclose use of wavelet transforms, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US- 20050046584) in view of Zhangi et al. (“Wavelet-based analysis of 60 GHz Doppler radar for non-stationary vital sign monitoring” [NPL, 2017] Zhangi) and in further view of Zhang et al. (US-20190178980  hereinafter Zhang).

	Regarding claim 3, Breed in view of Zhangi teach The method as claimed in claim 1. 
	Zhangi further teaches wherein the step  of mathematically decomposing the received radar signals  comprises  performing a discrete wavelet transform (Zhangi Abstract “wavelet transform”), and further comprises a step of 
calculating the (Zhangi 1876 “the Morlet wavelet has been already successfully implemented to detect the heartbeat signal from a Doppler radar [3], and it will be used also in this study.”) that is given by an instantaneous frequency (Zhangi 1876 “instantaneous frequency f-u”) of the different levels of the wavelets.  
Breed in view of Zhangi does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhang teaches a vital sign detection and monitoring system using Hilbert transform (Zhang 0388 “The frequency transform comprises . . . Hilbert transform”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify asset system control system and method of Breed and the wavelet-based Doppler radar system and method of Zhangi to include the vital sign detection and monitoring system and method of Zhang.  One would have been motivated to do so in order to significantly improve the robustness of vital sign monitoring (Zhang 0145).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (Breed 2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular use of a Hilbert transform.  Since both Breed in view of Zhangi  and Zhang disclose use of vital sign monitoring, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 4, Breed in view of Zhangi teach The method as claimed in claim 1. 
	Breed further teaches wherein the step of mathematically decomposing the received radar signals  comprises  performing a (Breed 2664 “ a Fourier transformation of the data is made prior to entry of the data into a pattern recognition algorithm”), 
While Breed discloses Fourier Transform, Breed in view of Zhangi does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhang teaches a vital sign detection and monitoring system using discrete Fourier transform (Zhang 0335 “The function (e.g. function of the operands) may comprise. . . discrete Fourier transform”)
and wherein the at least one characteristic parameter is given by the frequency and the value regarding the at least one characteristic parameter is given by a Fourier coefficient (Zhang 0145 “On each antenna link, the system transforms CFRs into CIRs and performs spectral analysis on the CIRs via fast Fourier transform (FFT). The spectrum of different antenna links are then fused into one averaged spectrum. Then, persistence-based peak detection is performed on the spectrum which finally leads to the repetition rate (e.g. breathing rate) estimation” [The data points produced by the Fourier transform corresponds to a Fourier coefficient]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify asset system control system and method of Breed and the wavelet-based Doppler radar system and method of Zhangi to include the vital sign detection and monitoring system and method of Zhang.  One would have been motivated to do so in order to significantly improve the robustness of vital sign monitoring (Zhang 0145).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (Breed 2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhang merely teaches that it is well-known to incorporate the particular use of a discrete Fourier transform.  Since both Breed in view of Zhangi and Zhang disclose use of vital sign monitoring, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Boric-Lubecke et al. (US-20080077015) discloses “Systems and methods for determining presence and/or physiological motion of at least one subject using a Doppler radar system are provided. In one example, the apparatus includes at least two inputs for receiving a transmitted signal (e.g., a continuous wave signal), the transmitted signal modulated during reflection from at least one subject, and logic (e.g., hardware, software, and/or firmware; including digital and/or analog logic) for determining physiological motion associated with the at least one subject (e.g., a heart rate and/or respiration rate of the subject). In one example the logic includes comparing (e.g., mixing) the received signal with the source signal. The apparatus may further comprise logic for quadrature detection of the received signals, and may include various blind source separation algorithms for detecting signals associated with separate subjects. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                     

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648